DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 23, 2021 has been entered. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-14 and 18-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  	Amended independent claim 1 recites the limitation "wherein the drum comprises aerobic microorganisms," however, said limitation constitutes new matter. 	The instant specification, as originally filed, discloses a drum for processing waste food. Microorganisms maybe added to the drum (see page 3, second paragraph, of the instant specification). However, there is nothing of record in the originally filed specification which states/suggests the drum comprises aerobic microorganisms. As such, the limitation "wherein the drum comprises aerobic microorganisms" of amended claim 1, constitutes new matter. 	Claim(s) 3-14 and 18-22 is/are rejected as being dependent upon a rejected base claim.
	
	
 	Amended independent claim 7 recites the limitation "wherein the at least one cleaner comprises a hose pipe with a predetermined length to apply the jet to clean a drain pipe attached to the housing with a recess, wherein recess sides are slanted with a recess back smaller than an opening of the recess to form a sloped base," however, said limitation constitutes new matter. 	The instant specification, as originally filed, discloses at least one cleaner with a 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-6, 9, 12-14 and 18-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Milnes (US 2014/0095108) in view of Quinn (previously cited, US 2009/0311772)  and Amato et al. (previously cited, US 2007/0261719) (hereinafter “Amato”).
Regarding claim 1, Milnes discloses a system to process a waste food, comprising:  	a housing movably mounted on wheels (FIG. 2: casing (12)); the casing can be supported by wheels; see ¶¶ [0007] and [0031]);  	at least one drum with one or more paddles enclosed in the housing to stir the waste food (FIG. 2: drum (2) including at least one paddle (6); see ¶ [0031]); and 	wherein the drum comprises microorganisms to digest the waste food (the drum can include waste food and microorganisms; see ¶ [0035]).  	Milnes does not explicitly disclose wherein the microorganisms are aerobic microorganisms. However, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have substituted the microorganisms within the structure rather than function (see MPEP 2114). The prior art discloses all of the structural features of the claimed system and thus since the structure is the same, the claimed functions are apparent.
Regarding claim 4, modified Milnes does not explicitly disclose a switch to manually turn on or off the at least one cleaner. 	Quinn further discloses a switch (valve) that can be automated to turn on or off the at least one cleaner (see Quinn at ¶ [0081]). 	In view of Quinn, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have employed the switch of Quinn with the at least cleaner of modified Milnes for the purpose of providing means for turning the at least one cleaner on and off, as disclosed by Quinn (see Quinn at ¶ [0081]). 	 Modified Milnes, however, does not explicitly disclose wherein the switch can be manually actuated. 	Amato further discloses wherein a manual switch (27) can be employed with the at least one cleaner (see Amato at ¶ [0017], FIG. 1).  	In view of Amato, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the switch of modified Milnes with the manual switch of Amato because such modification would have been nothing more than the simple substitution of one known switch for another. Further, one of ordinary skill in the art would have been motivated to have made said modification because said modification would have resulted in a system having the added advantage of allowing to 
Regarding claim 5, Milnes discloses a system to process a waste food, comprising:  	a housing movably mounted on wheels (FIG. 2: casing (12)); the casing can be supported by wheels; see ¶¶ [0007] and [0031]);  	at least one drum with one or more paddles enclosed in the housing to stir the waste food (FIG. 2: drum (2) including at least one paddle (6); see ¶ [0031]); and 	wherein the drum comprises microorganisms to digest the waste food (the drum can include waste food and microorganisms; see ¶ [0035]).  	Milnes does not explicitly disclose wherein the microorganisms are aerobic microorganisms. However, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have substituted the microorganisms within the drum of Milnes with aerobic microorganisms, because such modification would have been nothing more than the simple substitution of one known microorganisms for another for the predictable results of aiding the processing of the waste within the drum. 	Milnes does not explicitly disclose at least one cleaner incorporated in or on the housing to permit a jet of water to be turned on and off to clean the at least one drum, and an enclosure enclosing the at least one cleaner and mounted to a side, corner, or top of the housing. 	Quinn discloses a system comprising a housing (¶ [0056]), a drum (FIG> 1: tank (103)) and at least one cleaner incorporated in or on the housing to permit a jet of water to be turned on and off to clean the at least one drum (the system includes a cleaning 
	Furthermore, it is noted that the recitation of functional language "e.g., to create the jet of water" is not given patentable weight in an apparatus claim. It is further noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform. Apparatus claims must distinguish from the prior art in terms of structure rather than function (see MPEP 2114). The prior art discloses all of the structural features of the claimed system and thus since the structure is the same, the claimed functions are apparent. 	It is noted that waste food is material worked on and not elements of the claimed system. It is noted that neither the manner of operating a disclosed device nor  See MPEP § 2115.
Regarding claim 6, the at least one cleaner of modified Milnes is structurally the same as the instant at least one cleaner and thus fully capable of being used to clean a bin used to bring waste food to the drum.   	Furthermore, it is noted that the recitation of functional language "e.g., cleans a bin” is not given patentable weight in an apparatus claim. It is noted that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus. Apparatus claims must distinguish from the prior art in terms of structure rather than function (see MPEP 2114 and 2115). The prior art discloses all of the structural features of the claimed system and thus since the structure is the same, the claimed functions are apparent.
Regarding claim 9, modified Milnes further discloses a computer coupled to at least one sensor (e.g., weight sensor; ¶ [0033]). The microprocessor of modified Milnes is structurally the same as the instant computer and thus fully capable of controlling a plurality of actuator installed in the housing (e.g., motor connected to the door; see ¶ [0036]).  	Furthermore, Applicant is reminded that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus. Apparatus claims must distinguish from the prior art in terms of structure
Regarding claim 12, modified Milnes does not explicitly disclose wherein the system further includes a water flow sensor. However, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have employed a flow sensor with the at least one cleaner of modified Milnes in order to monitor and ascertain the desired water pressure is achieved. 	Furthermore, Applicant is reminded that the recitation of functional language "e.g., monitors water jetting from a hose” is not given patentable weight in an apparatus claim. In addition, “[A]pparatus claims cover what a device is, not what a device does.” The prior art discloses all of the structural features of the claimed system and thus since the structure is the same, the claimed functions are apparent.
Regarding claim 13, modified Milnes further discloses wherein the computer monitors the progress of the system by comparing a detected weight based upon the system process time (see Milnes, e.g., ¶¶ [0033] and [0035]). The change in weight is compared with a predetermined weight range over time during the system process (see Milnes, ¶¶ [0033] and [0035]). Modified Milnes further discloses a computer generating reports (see Milnes, ¶ [0030] and [0033]). 
Regarding claim 14, modified Milnes further discloses wherein the one or more thresholds are preconfigured at a factory during manufacturing (see Milnes at ¶ [0035]). 
Regarding claim 18, modified Milnes discloses at least one cleaner coupled to the device, but does not explicitly disclose a computer generating reminders. However, it would therefore have been obvious to one of ordinary skill in the art to have modified the computer of modified Milnes to generate a reminder of a basic service request such as cleaning of the drum to be transmitted to the technician. One of ordinary skill in the art would have been motivated to make said modification so as to automate the cleaning process. Further, the computer of modified Milnes is structurally the same as the instant computer, and thus fully capable of generating reminders. 	Furthermore, Applicant is reminded that the recitation of functional language "e.g., generates reminders including visual or audible to clean the drum at specific times” is not given patentable weight in an apparatus claim. In addition, apparatus claims cover what a device is, not what a device does. The prior art discloses all of the structural features of the claimed system and thus since the structure is the same, the claimed functions are apparent. 
Regarding claims 19 and 20, the computer of modified Milnes is structurally the same as the instant computer and thus fully capable of generating reports of water usage including a duration for which a jet of water is turned on.  	Furthermore, Applicant is reminded that the recitation of functional language "e.g., generates reports of water usage” is not given patentable weight in an apparatus claim. In addition, apparatus claims cover what a device is, not what a device does
Regarding claim 21, the computer of modified Milnes is structurally the same as the instant computer and thus fully capable of transmitting the generated reports on usage to a server coupled to a computer network (see, e.g., Milnes at ¶ [0033]).
 	Furthermore, Applicant is reminded that the recitation of functional language "e.g., transmits the generated reports on usage to a server coupled to a computer network” is not given patentable weight in an apparatus claim. In addition, apparatus claims cover what a device is, not what a device does. The prior art discloses all of the structural features of the claimed system and thus since the structure is the same, the claimed functions are apparent.
 Regarding claim 22, the computer of modified Milnes is structurally the same as the instant computer and thus fully capable of adjusting the water taken into the drum based in part on the duration for which the jet of water is turned on or the amount of water used while the jet of water is turned on.
 	Furthermore, Applicant is reminded that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus. Apparatus claims must distinguish from the prior art in terms of structure rather than function (see MPEP 2114 and 2115). The prior art discloses all of the structural features of the claimed system and thus since the structure is the same, the claimed functions are apparent.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Milnes in view of Quinn and Amato as applied to claim 1 above, and further in view of Koh (previously cited, US 2008/0259719).
Regarding claim 3, modified Milnes discloses all the limitations of the system according to claim 1. 	Modified Milnes further discloses wherein the at least one cleaner comprises a spray nozzle and coupled to a water supply for emitting pressurized water (see Quinn at ¶ [0081]). Modified Quinn, however, does not explicitly disclose wherein the water supply is arranged within the housing. 	Koh is related to a system for processing biological materials, comprising a basin (20), a housing (10) enclosing the basin (see Koh, ¶¶ [0032] and [0035]) and a cleaner installed on a side of the housing (cleaning system 110) comprising a water source (water tank 111) and a hot water spray nozzle (112; see Koh, ¶¶ [0017], [0045] and [0092]).   	In view of Koh, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have arranged the water supply of modified Milnes on a side of the housing as disclosed by Koh. One of ordinary skill in the art would have been motivated to make said modification so as conserve space and to construct compact integrated system and thereby reduce the footprint of the system. Further, it would have been obvious to have rearranged the at least one cleaner including the water source into a side, corner, or top of the housing of modified Milnes since it have been held that a mere rearrangement of element without modification of the operation of .
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Milnes (US 2014/0095108) in view of Quinn (previously cited, US 2009/0311772)  and Schiller et al (US 2006/0102231) (hereinafter “Schiller”). This is an alternative rejection to the rejection of claim 5 above.
Regarding claim 5, Milnes discloses a system to process a waste food, comprising:  	a housing movably mounted on wheels (FIG. 2: casing (12)); the casing can be supported by wheels; see ¶¶ [0007] and [0031]);  	at least one drum with one or more paddles enclosed in the housing to stir the waste food (FIG. 2: drum (2) including at least one paddle (6); see ¶ [0031]); and 	wherein the drum comprises microorganisms to digest the waste food (the drum can include waste food and microorganisms; see ¶ [0035]).  	Milnes does not explicitly disclose wherein the microorganisms are aerobic microorganisms. However, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have substituted the microorganisms within the drum of Milnes with aerobic microorganisms, because such modification would have been nothing more than the simple substitution of one known microorganisms for another for the predictable results of aiding the processing of the waste within the drum. 	Milnes does not explicitly disclose at least one cleaner incorporated in or on the housing to permit a jet of water to be turned on and off to clean the at least one drum, and an enclosure enclosing the at least one cleaner and mounted to a side, corner, or 
	Furthermore, it is noted that the recitation of functional language "e.g., to create the jet of water" is not given patentable weight in an apparatus claim. It is further noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform. Apparatus claims must distinguish from the prior art in terms of structure rather than function (see MPEP 2114). The prior art discloses all of the structural features of the claimed system and thus since the structure is the same, and not elements of the claimed system. It is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim. Said limitations do not differentiate apparatus claims from prior art. See MPEP § 2115.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Milnes in view of Quinn, Amato and Koh as applied to claim 3 above, and further in view of Lee (previously cited, KR 101418740 B1; English machine translation has been provided).
Regarding claim 8, modified Milnes discloses all the limitations of the system according to claim 3.  	Modified Milnes does not explicitly disclose wherein the at least one cleaner uses a fitting to connect to water from the inside of the housing. However, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have incorporated a fitting between the at least one cleaner and the water tank of modified Milnes since the use of fitting between elements is well known in the art. One of ordinary skill in the art would have been motivated to make said modification for the purpose of connecting the spray nozzle to the tank in a fluid tight seal manner. 	Lee discloses a food waste collection system including a casing (110) connected to a fitting member (153) for a drain pipe (see Lee, ¶ [0001] and [0030]). 	 In view of Lee, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have incorporated the fitting of Lee between the at .
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Milnes in view of Quinn and Amato as applied to claim 9 above, and further in view of Liao (previously cited, US 2006/0130884). 
Regarding claim 10, modified Milnes discloses all the limitations of the system according to claim 9. 	Modified Milnes further discloses wherein the system includes a plurality of sensors including door sensor and weight sensor (see Milnes at ¶ [0033] and [0044]). 	 	Modified Milnes further disclose wherein the spray nozzle of the at least one cleaner emitting high pressure water is actuated by the controller (see Quinn at ¶ [0081]). The at least one cleaner of modified Quinn includes valves that can be turned on and off by a system controller and spray nozzles coupled to the valve to clean the inner walls of the tank (see Quinn, ¶ [0081]). Modified Milnes, however, does not explicitly disclose at least one water pressure sensor.  	Liao discloses a pressure washer comprising a motor (2), a house pipe connected to a spray nozzle (7) and pressure sensor (5) coupled to a control unit (6; see FIG. 1 and ¶ [0005]). The control unit (6) controls the motor based on the information sensed by the pressure sensor (see Liao, FIG. 1; ¶ [0006]). . 
Claim 11 are rejected under 35 U.S.C. 103 as being unpatentable over Milnes in view of Quinn and Amato as applied to claim 9 above, and further in view of Strutz (previously cited, US 2008/0067270).
Regarding claim 11, modified Milnes discloses all the limitations of the system according to claim 9. 	Modified Milnes further at least one motor (motor (3) coupled to the at least one drum (see Milnes, ¶ [0031]).  	Modified Milnes does not explicitly disclose at least one solenoid. However, modified Milnes discloses wherein the at least one cleaner includes valves that can be turned on and off by a system controller and spray nozzles coupled to the valve to clean the inner walls of the tank (see Quinn, ¶ [0081]).  	Strutz discloses a food waste disposer including a disposer (10) a water input conduit and a valve coupled to a solenoid (see Strutz, ¶ [0038]). 	 	In view of Strutz, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the actuator of the valve of modified .

Response to Arguments
The objection to the drawings in the previous Office action has been withdrawn. 
In view of the Applicant’s amendments, the rejection of claims 18-19 and 22 under 112(b) have been withdrawn.
Applicant’s arguments with respect to claim(s) 1-3-14 and 18-22 have been considered but are moot in view of the newly found prior art.
As to the applicant’s argument that the reference of Quinn does not address issues from solid and semi-solid food, in response, the waste food recited in the previous claims is material worked on and not elements of the claimed system.
In response to applicant's argument that “Widmer points away from Amato as Widmer is too large of a facility”, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
As to the applicant’s argument that there is not discussion of the level of skill, it is respectfully noted that the level of one of ordinary skill in the art is implicitly indicated by the applied prior art. See MPEP 2141.03 .11.
Applicant further argues that Laramy and Wang fail to teach all elements of the claims, and are inoperative when combined as suggested. In response, the references of Laramy and Wang are not relied upon in the current rejection.

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIBAN M HASSAN whose telephone number is (571)270-7636.  The examiner can normally be reached on 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 5712721374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.